Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered September 7, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490), and we reject defendant’s “masked repugnancy” argument based on his acquittal of the sale count and of one of the possession counts (see, People v Downing, 225 AD2d 391, lv denied 88 NY2d 965).
The conclusory allegations set forth in defendant’s moving papers were insufficient to warrant conducting a Mapp hearing. Defendant’s allegations were not tantamount to a denial of selling drugs to the undercover officer (compare, People v Mendoza, 82 NY2d 415, 430, with People v Bailey, 218 AD2d 569, 571). Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.